Putnam, J.
(dissenting) :
Interference with contract rights first became actionable when the relations of master and servant were involved. Long before Lumley v. Gye (2 E. & B. 216) New York courts recognized a remedy for harboring servants against one knowing of their relation. (Seidmore v. Smith, 13 Johns. 322 [1816].) If only such means or inducements as a better offer are used, with no fraud or misrepresentation, one may induce another to break off an existing contract. (Ashley v. Dixon, 48 N. Y. 430; Roseneau v. Empire Circuit Co., 131 App. Div. 429, 434.)
Posner Co. v. Jackson (223 N. Y. 325) and Lamb v. Cheney & Son (227 id. 418), relied on in the prevailing opinion, are based on remedies of employers. They come-far short of extending such rights to sue to general contracts, such as sales with exclusive covenants.
New York Bank Note Co. v. Hamilton B. N. Co. (180 N. Y. 280) was a peculiar case. The fraud in that suit was not a mere attribute of a breach of contract. The fraudulent scheme was engineered by a former secretary of the plaintiff, who carried confidential information to the Hamilton Company, and by his negotiations the press was obtained, so that an injunction was there based on substantial grounds.
Furthermore, in the case at bar there was not the identical device, but one wherein the background and scenery of the two games are “ entirely dissimilar,” as the court has found. If the law here is to follow the Massachusetts decision that there is no difference between enticing a servant, and inducing the breach of any other contract (Beekman v. Marsters, 195 Mass. 205), this judgment can be affirmed; but I am not prepared to go to that length.
Interlocutory judgment and findings modified in accordance with opinion by Blackmar, P. J., and the judgment as modified affirmed, without costs. Settle, order on notice before the presiding justice.